    f
, .. r
         Case 1:15-cr-00095-WFK Document 365 Filed 08/19/19 Page 1 of 2 PageID #: 1928


                                                              U.S. Department of Justice


                                                              United States Attorney
                                                              Eastern District ofNew York
          DMP/JMH                                             271 Cadman Plaza East
                                                                                            FILED
                                                                                           IN CLERK'S OFFICE
          F. #2014R01413                                      Brooklyn, New York 11201 US DISTRICT COURT E.D.N.Y.

                                                                                            AUG 1 9 2019
                                                              August 16, 2019        *                         *
                                                                                     BROOKLYN OFFICE
          ByECF

          The Honorable William F. Kuntz, II
          United States District Judge
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                        Re:      United States v. Azizjon Rakhmatov
                                 Criminal Docket No. 15-95 (WFK)

          Dear Judge Kuntz:

                        Consistent with Your Honor's instructions at the change of plea proceeding
          held yesterday for the above-referenced defendant, the government respectfully moves that
          the defense motions identified below be dismissed as moot:

                        •     ECF Doc. 321: Two classified motions (Motion for Discovery and Motion
                              for Declassification Pursuant to Section 5 of the Classified Information I
                              Procedures Act), filed on June 19, 2019;

                        •     ECF Doc. 322: Motion to Dismiss Count Three of the Indictment, filed on
                              June 24, 2019;

                        •     ECF Doc. 324: Motion to Suppress Statements and iPhone, filed on June
                              25, 2019;

                        •     ECF Doc. 327: Motion to Vacate the Protective Order, filed on June 28,
                              2019;

                        •     ECF Doc. 333: Letter Objecting to the Admission in Evidence of
                              Kasimov's Statements, filed June 29, 2019;

                        •     ECF Doc. 342: Supplemental Motion to Dismiss Count Three of the
                              Indictment, filed July 31, 2019; and
_,«   Case 1:15-cr-00095-WFK Document 365 Filed 08/19/19 Page 2 of 2 PageID #: 1929
 $
 If




                     •   ECF Docs. 344 & 345: Motion to Suppress Pen Register, Trap and Trace,
                         Cell Site Information, Telecommunications Records and All Other Data
                         and Information from Rakhmatov's Phones, filed August l, 2019. 1

       The above-referenced motions are waived by the terms of the defendant's plea agreement.
       See Court Exhibit 2, ,r 5; see also Class v. United States,_ U.S._, 138 S. Ct. 798, 805
       (2018) (summarizing caselaw on waiver of claims via plea, including but not limited to trial
       rights, challenges to the admissibility of evidence, and any claim that contradicts admissions
       made to enter the plea, among other bases).

                     The defendant, by counsel, has indicated to the government that he is
       reviewing the issue and intends to file his response to this motion, if any, by Wednesday,
       August 21, 2019.

                     For the foregoing reasons, the government respectfully requests that the Court
       dismiss the above-referenced defense motions as moot.

                                                          Respectfully submitted,

                                                          RICHARDP.DONOGHUE
                                                          United States Attorney

                                                  By:       Isl J. Matthew Haggans
                                                          J. Matthew Haggans
                                                          Assistant U.S. Attorney
                                                          (718) 254-6127

                                                                       The application is
       cc:    Clerk of Court (WFK) (By ECF)                            SO ORDE
              Lawrence Stern, Esq. (By ECF)
                                                                                      s/WFK




                      The government notes that defendant Rakhmatov also filed two additional
       motions in which defendant Dilk.hayot Kasimov joined. These two motions are:
       (a) Rakhmatov's Motion to Dismiss Counts One and Two of the Indictment, filed on June
       27, 2019 (ECF Doc. No. 326); and (b) Rakhmatov's classified Motion for Discovery and
       Suppression of Electronic Surveillance and Physical Searches Conducted Pursuant to the
       Foreign Intelligence Surveillance Act and All Evidence and Information Derived Therefrom,
       filed with the Court Information Security Officer on July 9, 2019. Those motions remain
       pending as to Kasimov. The government filed its oppositions to those motions on Friday,
       August 16, 2019. See ECF Doc. Nos. 361 and 362.


                                                     2
